The Chief Justice
delivered the opinion of the court.
The only reason relied on for the reversal of the proceedings below is, that the surveyors did not make and annex to their return a map, in pursuance of the requirements of the statute. liev. Slat. 516, § 5.
The surveyors, in their return, certify as follows : “ We do herewith return a map and draft of the said road with the courses and distances, and reference to the most remarkable places, and the improvements through which it passes.” There is a map in proper form annexed to the return. It appears, however, by affidavits taken under a rule of this court, that *292the surveyors of the highways,‘having signed the return, and having given directions to the practical surveyor, by whom the route of the road was surveyed, to prepare a map in accordance with the survey, to be annexed to the return, finally adjourned; that the map annexed to the return was subsequently prepared by the professional surveyor from his field book, and was by him annexed to the return, without having-been seen or approved by the surveyors of the highways by 'whom the road was laid out.
It is insisted that the office of surveyor being judicial in its character, its duties cannot be performed by deputy, and that, having finally adjourned, their power was determined, and that no act subsequently done can be regarded as their act. We think the objection is not well taken. The surveyors having viewed and laid out the road, having caused it to be surveyed by a practical surveyor, and marked at proper distances, having signed the return containing a full description of the road as laid out, and having directed the surveyor, by whom the route of the road was surveyed, to prepare and annex to the return a map of the road, in accordance with the survey, and such map being prepared and annexed to the return, the requirements of the statute are complied with.
The mere mechanical operation of drafting a map is in no sense a judicial act. It must accord with the route, as designated in the return. In point of fact it is never signed nor in any way ratified, or even identified by any act of the surveyors, and the statute does not require it. No practical advantage could be derived from the map being shown .to, or approved by the surveyors.
The proceedings must be affirmed.
Akfikmed, 2 Zab. 713.